Citation Nr: 1708779	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-11 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement by VA for the costs of unauthorized medical care provided by East Liverpool City Hospital from September 2, 2014, to September 14, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran had honorable active service in the United States Navy from May 1974 to January 1984.  He was awarded the National Defense Service Medal for his service.  He died on December [redacted], 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Cleveland, Ohio.


FINDING OF FACT

In January 2017, the Board received notification that the Veteran died in December 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010, 20.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  In January 2017, the Board received notification from the Veteran's son that he died in December 2016.  Notice of the Veteran's death was also received from the Social Security Administration in March 2016.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


